12-893-cv
Gary Friedrich Enters., LLC v. Marvel Characters, Inc.

                        U NITED S TATES C OURT OF A PPEALS
                             FOR THE S ECOND C IRCUIT



                               August Term 2012

   (Argued:      February 20, 2013               Decided: June 11, 2013)

                            Docket No. 12-893-cv




                   G ARY F RIEDRICH E NTERPRISES , LLC, and
                                G ARY F RIEDRICH ,

                                              Plaintiffs-
                                              Counter-Defendants-
                                              Appellants,

                                         v.

          M ARVEL C HARACTERS , I NC ., a Delaware corporation,

                                              Defendant-
                                              Counter-Claimant-
                                              Appellee,

M ARVEL E NTERPRISES , I NCORPORATED , a Delaware corporation, M ARVEL
    E NTERTAINMENT , I NCORPORATED , a Delaware corporation, M ARVEL
 S TUDIOS , I NC ., a Delaware corporation, H ASBRO , I NC ., a Rhode
    Island corporation, T AKE T WO I NTERACTIVE S OFTWARE , I NC ., a
Delaware corporation, C OLUMBIA T RI -S TAR M OTION P ICTURE G ROUP , a
  joint venture, C OLUMBIA P ICTURES I NDUSTRIES , I NC ., a Delaware
 corporation, C RYSTAL S KY P ICTURES , a California corporation,
 R ELATIVITY M EDIA L.L.C., a California corporation, M ICHAEL D E
L UCA P RODUCTIONS , I NC ., a California corporation, S ONY P ICTURES
 E NTERTAINMENT , I NC ., M ARVEL C HARACTERS B.V., M ARVEL I NTERNATIONAL
           C HARACTER H OLDINGS , I NC ., M ARVEL W ORLDWIDE , I NC .,

                                              Defendants-Appellees,
     3 D AY B LINDS , AAG LOBAL I NDUSTRIES , ABDO P UBLISHING , A DORABLE
   K IDS , A RT .C OM I NC ., A RTIMONDE T RADING I NC ., A SGARD P RESS , AST
   S PORTWEAR I NC ., B ECKER A ND M AYER LLC, B ERKSHIRE F ASHIONS , B EST
     B RANDS C ONSUMER P RODUCTS I NC ., B IODOME , B OWEN D ESIGNS , B ROWN
S HOES , B USTER B ROWN & C O ., B UY R ITE D ESIGNS , C ALEGO I NTERNATIONAL ,
  CDV ISIONARY , C LICKS W ORLDWIDE , C ORBIS C ORPORATION , C OMIC I MAGES ,
 C ONOPCO I NC ., d/b/a U NILEVER , d/b/a U NILEVER C ANADA , I NC ., CSS
   I NDUSTRIES , DCL M OTION P ICTURES LLC, C OURAGE B RANDS I NC ., DCL
 M OTION P ICTURES , LLC, D ESPERATE E NTERPRISES , I NC ., D IAMOND S ELECT
  T OYS A ND C OLLECTIBLES LLC, D ORIS K INDERSLY L TD ., E VERY P ICTURES
   T ELLS A S TORY , F ANTASY F LIGHT G AMES , F UNLINE M ERCHANDISE , G AMER
G RAPHICS , G ELASKINS , G ENTLE G IANT L TD ., G RAPHICS I MAGING , H ANDS -O N
    M OBILE A MERICA I NC ., H EWLETT P ACKARD , H OT T OPIC , I NC ., H UGH ,
    L AUTER , L EVIN A ND A SSOCIATES , J AGO C ORP . A SIA L IMITED , JAKKS
   P ACIFIC , I NC ., J ASMAN A SIA L TD ., J AY F RANCO & S ONS , I NC ., JPI
  A CQUISITION G ROUP , d/b/a D ISGUISE I NC ., J OHNNY B LAZE S PORTSWEAR ,
    K2, I NC ., K ELLYTOY (USA), K LUTZ , K OTOBUKIYA , KHQ I NVESTMENT
       LLC, KDT USA, KSM S UPERHERO L TD ., KSM E NTERPRISE I NC .,
    L ASER M ARCH I NC ., L EAP Y EAR P UBLISHING , LF USA I NC ., L OWRIDER
    T ECHNOLOGY G ROUP , I NC ., M AD E NGINE I NC ., M AISTO I NTERNATIONAL
   I NC ., M ASTER R EPLICAS I NC ., M ATTEL I NC ., M ATTEL E UROPA , M ATTEL
  A SIA P ACIFICA , M ATTEL O VERSEAS , M EREDITH C ORPORATION , MCA I NC .,
  MGA E NTERTAINMENT , I NC ., M FORMA A MERICAS I NC ., M FORMA H OLDINGS ,
          L TD ., M EDICOM , M IGHTY F INE , I NC ., M OB T OWN , M ONOGRAM
       I NTERNATIONAL , MZ B ERGER AND C OMPANY , NECA I NC ., N ATIONAL
   E NTERTAINMENT C OLLECTIBLES A SSOCIATION I NC ., NMTC, d/b/a M ATCO
 T OOLS , I NC ., NR2B R ESEARCH , I NC ., NTD A PPAREL , N UBYTECH , P HOTO
  F ILE , I NC ., P LANETWIDE G AMES , P OP C ULTURE G RAPHICS , I NC ., R AND
      I NTERNATIONAL , R AVEN S OFTWARE , RC2 C ORPORATION , R ITTENHOUSE
A RCHIVE , L TD ., S ARA L EE C ORPORATION , d/b/a K LUTZ , S CREENLIFE LLC,
   S EGA C ORPORATION , S EGA OF A MERICA , I NC ., S IDESHOW C OLLECTIBLES ,
  I NC ., S OTA T OYS LLC, S PENCER R EED A CCESSORIES L TD ., S PIN M ASTER
   L TD ., S TREET F LYERS , S TRETCH -O-R AMA , I NC ., S WICHERZ LLC, THQ
     I NC ., TM I NTERNATIONAL , d/b/a S AAVI , d/b/a VSI, U PPER D ECK
     C OMPANY , T OY I SLAND M ANUFACTURING C OMPANY , L TD ., T OY T HINGS ,
   T RENDS I NTERNATIONA L LLC, T RI -C OASTAL D ESIGN , T UPPERWARE B RANDS
    C ORPORATION , US N UTRITION I NC ., U LTIMATE L ICENSING G ROUP LLC,
 U NION U NDERWEAR C OMPANY , I NC ., d/b/a F RUIT OF THE L OOM , U NIVERSAL
 C ITY , U NIVERSAL D ESIGNS , L TD ., V ETEMENT A DORABLE T OO , W AGER L OGIC
 L IMITED , W ALGREEN C OMPANY , W EAR M E A PPAREL C ORP ., W HAT K IDS W ANT
 I NTERNATIONAL , W HAT K IDS W ANT , I NC ., W ILTON B RANDS , I NC ., W ILTON
I NDUSTRIES I NC ., W IZ K IDS LLC, Y ELLOWMAN LLC, Y ORK W ALLCOVERINGS ,
   I NC ., Z AZZLE , I NC ., Z IZZLE H OLDING L IMITED , MVL I NTERNATIONAL
    C.V., M ARVEL E NTERTAINMENT , LLC, A CTIVISION B LIZZARD , I NC .,
    S CHOLASTIC , I NC ., DCL M OTION P RODUCTS , W ALT D ISNEY C OMPANY ,

                                             Defendants.




Before:
           W INTER , C HIN ,   AND   D RONEY , Circuit Judges.




           Appeal from a judgment of the United States

District Court for the Southern District of New York

(Forrest, J.), dismissing the amended complaint for

copyright infringement brought by the purported creator of

the comic book character Ghost Rider, and awarding damages

to the publishing company on its counterclaim for copyright

infringement.      The district court held as a matter of law

that plaintiff-counter-defendant-appellant Gary Friedrich

assigned any rights he retained in the renewal term of the

1972 Ghost Rider copyrights to the predecessor of

defendant-counter-claimant-appellee Marvel Characters, Inc.

in a 1978 form work-for-hire contract.                We conclude that



                                        - 3 -
the contract language is ambiguous and that genuine

disputes of material fact, as to the parties' intent and

other issues, preclude the granting of judgment as a matter

of law.

          V ACATED   AND   R EMANDED .




                           C HARLES S. K RAMER (Joseph D. Schneider, on
                                 the brief), Riezman Berger, P.C.,
                                 St. Louis, Missouri, and Eric W.
                                 Evans and Dawn K. O'Leary, Evans
                                 Blasi, Granite City, Illinois, for
                                 Plaintiffs-Counter-Defendants-
                                 Appellants.

                           R. B RUCE R ICH (Randi W. Singer, Gregory
                                 Silbert, and Adam B. Banks, on the
                                 brief), Weil, Gotshal & Manges LLP,
                                 New York, New York, and David
                                 Fleischer, Haynes and Boone, LLP,
                                 New York, New York, for Defendant-
                                 Counter-Claimant-Appellee and
                                 Defendants-Appellees.




                                         - 4 -
C HIN , Circuit Judge:

          In 1972, the Marvel Comics Group published a comic

book featuring the "Ghost Rider" -- a motorcycle-riding

superhero with supernatural powers and a flaming skull for

a head.   The issue -- which sold for twenty cents -- told

the story of Johnny Blaze, a motorcycle stunt rider who

promised his soul to the devil to save his adoptive father

from cancer.


                            - 5 -
           In this case, plaintiff-counter-defendant-

appellant Gary Friedrich contends that he conceived the

Ghost Rider, the related characters, and the origin story,

and that he owns the renewal term copyrights in those

works.    While acknowledging that Friedrich contributed his

ideas, defendant-counter-claimant-appellee Marvel

Characters, Inc. ("Marvel") contends that the Ghost Rider

characters and story were created through a collaborative

process with Marvel personnel and resources, and that

Marvel owns the renewal rights in question.

           The district court granted summary judgment in

favor of Marvel on the ownership issue, holding that

Friedrich had assigned any rights he had in the renewal

term copyrights to Marvel when he executed a form work -for-

hire agreement in 1978, six years after the initial

publication of the issue in question.    Friedrich and his

production company, Gary Friedrich Enterprises, LLC,

appeal.   We vacate and remand for trial.




                             - 6 -
                    STATEMENT OF THE CASE

A.   The Facts

          The facts are heavily disputed.     They are

presented here in the light most favorable to Friedrich,

with all reasonable inferences drawn in his favor .      See

Garcia v. Hartford Police Dep't, 706 F.3d 120, 126-27 (2d

Cir. 2013) (per curiam).    To the extent Friedrich argues

that he is entitled to summary judgment on the issue of

authorship, we construe the facts in Marvel's favor and set

forth that alternative version below.

     1.   Friedrich Creates the Ghost Rider

          A fan of comic books and motorcycle gang movies,

Friedrich began to imagine, in the 1950s, a motorcycle-

riding superhero who wore black leather.    The hero

developed into a motorcycle stuntman when Evel Knievel rose

in popularity in the late-1960's.    Then in 1968, after

seeing his bony-faced and red-headed friend on a

motorcycle, Friedrich was inspired to give his hero a

flaming skull for a head.    This epiphany caused Friedrich

to flesh out an origin story in which his hero became a

demon after making a deal with the devil.


                             - 7 -
         Friedrich was a part-time freelance comic book

writer, scripting issues of existing comic book serials

when solicited by Marvel 1 and other publishers.    In 1971,

Friedrich decided to try to publish a comic book starring

his flaming-skulled hero after the Comics Code Authority

relaxed its standards to permit comic books to contain more

adult-themed and supernatural content.     After refining the

origin story and the characters' appearances, Friedrich

created a written synopsis on his own initiative and at his

own expense.   The synopsis detailed Ghost Rider's origin

story and the main characters' appearances.

    2.   Marvel Agrees to Publish the Comic

         Friedrich presented his written synopsis to his

friend Roy Thomas, an assistant editor at Magazine

Management Co., Inc. ("Magazine Mgmt."), the then-publisher

of Marvel comics. 2   Thomas liked the idea, so he gave the


    1
          Ownership of the comic book brand "Marvel Comics
Group" has changed hands multiple times over the years. For
simplicity, the term "Marvel" will be used to refer generally to
the publisher of the comics, and the specific corporate owner
will be identified only when relevant.
    2
          In 1968, Martin and Jean Goodman sold the Marvel
Comics Group brand and their other publishing assets to Perfect
Film & Chemical Corporation ("Perfect Film"). Perfect Film then


                             - 8 -
synopsis to Marvel chief Stan Lee and arranged for Lee to

meet with Friedrich.   Lee agreed to publish the Ghost Rider

comic book in the series Marvel Spotlight, a vehicle used

to audition new superheroes.    In return, Friedrich agreed

to assign his rights in the Ghost Rider characte rs to

Marvel.   Friedrich and Lee never discussed renewal rights

and did not execute a written agreement.

          At Marvel's suggestion, Friedrich gave the

synopsis to freelance artist Mike Ploog, who illustrated

the comic book according to Friedrich's instructions.

Friedrich supervised the entire production of the comic

book, advising Ploog on how the characters should look and

what to draw.

    3.    The Comic Is Published in 1972

          The first Ghost Rider comic was published in

Marvel Spotlight, Vol. 1, No. 5 ("Spotlight 5") in April

1972, bearing a copyright notice in favor of "Magazine

Management Co., Inc. Marvel Comics Group."     The first page




assigned the Marvel brand to its wholly-owned subsidiary
Magazine Mgmt.


                             - 9 -
of the comic, reproduced above, contained a credit box that

included the following:

                       CONCEIVED & WRITTEN
                          GARY FRIEDRICH

At the same time Spotlight 5 was published, Marvel

advertised the new superhero in a contemporaneous issue of

The Amazing Spider-Man.     In a feature called "Marvel

Bullpen Bulletins," Marvel encouraged fans to read

Spotlight 5 and acknowledged that Friedrich had "dreamed

the whole thing up."

          Ghost Rider quickly became one of Marvel's most

popular comic book heroes.     After Spotlight 5, Ghost Rider

stories appeared in the next six issues of Marvel

Spotlight.     By May 1973, Marvel launched a separate Ghost

Rider comic book series.     Friedrich wrote the stories for

several of these later comics on a freelance basis and does

not dispute that these subsequent stories were "works made

for hire." 3   Marvel promptly filed registrations for several

of these subsequent Ghost Rider comic books, even though it



     3
          Friedrich only alleges authorship of the main
characters and origin story contained in Spotlight 5.



                              - 10 -
had not filed a registration for Spotlight 5. 4     In October

1974, Marvel reprinted the original Spotlight 5 as Ghost

Rider Vol. 1, No. 10, leaving Friedrich's "Conceived &

Written" credit intact.

              The Ghost Rider comic book series ran, in

successive volumes, from 1973 to 1983, 1990 to 1998, and

2001 to 2002.       In total, Marvel published over 300 comic

book stories starring Ghost Rider and reprinted Spotlight 5

five times, including as late as 2005.       Marvel never

removed Friedrich's "Conceived & Written" credit from any

of the Spotlight 5 reprints.

       4.     The Agreement

              Friedrich continued to write Ghost Rider and other

superhero stories for Marvel on a freelance basis until

approximately 1978.       In 1976, Congress repealed the 1909

Copyright Act and replaced it with the current Copyright

Act.       See Pub. L. No. 94-553, 90 Stat. 2541 (1976)

(codified at 17 U.S.C. § 101 et seq.).       Under the 1976 Act,

which took effect on January 1, 1978, id. § 102 (codified


       4
          Marvel would not register Spotlight 5 until 2010,
after this action was filed.



                                - 11 -
at note preceding 17 U.S.C.), a work created outside the

scope of employment was considered a "work-for-hire" only

if the parties had executed an express written agreement to

that effect, see 17 U.S.C. § 101 (defining "work made for

hire"). 5   Thus, in 1978, Cadence Industries, Inc.

("Cadence"), the then-publisher of Marvel comics, 6 required

Friedrich and all of its other freelance artists to sign a

form work-for-hire agreement.

            The full agreement was a page long and read in

pertinent part:

                     MARVEL is in the business of
                publishing comic and other magazines
                known as the Marvel Comics Group,
                and SUPPLIER wishes to have MARVEL
                order or commission either written
                material or art work as a
                contribution to the collective work
                known as the Marvel Comics Group.
                MARVEL has informed SUPPLIER that
                MARVEL only orders or commissions
                such written material or art work on
                an employee-for-hire basis.


     5
          The statute defines "work made for hire" as, inter
alia, "a work specially ordered or commissioned for use as a
contribution to a collective work . . . if the parties expressly
agree in a written instrument signed by them that the work shall
be considered a work made for hire." 17 U.S.C. § 101.
     6
          Magazine Mgmt. assigned the Marvel Comics Group brand
to Cadence, Perfect Film's successor, in 1972.


                             - 12 -
                     THEREFORE, the parties agree as
                follows:

                     In consideration of MARVEL's
                commissioning and ordering from
                SUPPLIER written material or art
                work and paying therefor, SUPPLIER
                acknowledges, agrees and confirms
                that any and all work, writing, art
                work material or services (the
                "Work") which have been or are in
                the future created, prepared or
                performed by SUPPLIER for the Marvel
                Comics Group have been and will be
                specially ordered or commissioned
                for use as a contribution to a
                collective work and that as such
                Work was and is expressly agreed to
                be considered a work made for hire.

                     SUPPLIER expressly grants to
                MARVEL forever all rights of any
                kind and nature in and to the Work,
                the right to use SUPPLIER's name in
                connection therewith and agrees that
                MARVEL is the sole and exclusive
                copyright proprietor thereof having
                all rights of ownership therein.
                SUPPLIER agrees not to contest
                MARVEL's exclusive, complete and
                unrestricted ownership in and to the
                Work.

July 31, 1978 Agreement between Friedrich & Marvel (the

"Agreement").    Cadence told Friedrich that the Agreement

only covered future work and that he had to sign it without

alteration if he wanted to obtain further freelance work




                             - 13 -
from them.    Thus, Friedrich filled in his name and address

by hand as the "Supplier" and signed the Agreement on July

31, 1978.    Friedrich was not paid anything for signing the

Agreement.    After he signed, neither Cadence nor any

subsequent Marvel publisher solicited any more freelance

work from him.

    5.      The Renewal Term Beginning in 2001

            The initial copyright term for Ghost Rider expired

at the end of 2000, twenty-eight years after Spotlight 5's

original publication in 1972.     See 17 U.S.C.

§ 304(a)(1)(A).     Beginning in 2001, the renewal copyright

would have vested in Friedrich, as the original author, by

operation of law.    See id. § 304(a)(1)(C)(i), (2)(B)(ii).

Nonetheless, Marvel exploited the Ghost Rider character

after 2000 by:    publishing reprints of Spotlight 5 in 2001,

2004, and 2005; publishing six issues of a new Ghost Rider

comic series that ran from August 2001 to January 2002;

offering a single Ghost Rider toy for sale in catalogs in

2003 and 2004; having Ghost Rider make cameo appearances in

other characters' video games released in 2000 and 2006;

filming the Ghost Rider movie in 2005 and releasing it in


                              - 14 -
2007 (pursuant to a licensing agreement entered into in

2000); and releasing a Ghost Rider video game, based on the

movie, in 2007.    While most of these items did not credit

Friedrich, all the Spotlight 5 reprints published during

the renewal term contained Friedrich's "Conceived &

Written" credit.

          Friedrich was not aware of Marvel's use of the

Ghost Rider character during the renewal period until

around 2004, when he learned Marvel was preparing to make

the Ghost Rider movie.    On April 6, 2004, Friedrich's

attorney wrote a letter to Sony Pictures, the company

producing the movie, asserting Friedrich's rights to the

Ghost Rider copyright.    In a response dated April 14, 2004,

Marvel advised Friedrich that Ghost Rider was a work-for-

hire.   Despite taking this position, however, Marvel paid

Friedrich with checks labeled "roy," meaning "royalties,"

when it reprinted Spotlight 5 in 2005.

          Friedrich first learned about the concept of

renewal rights in 2005 or 2006.       He filed for, and

received, a Renewal Copyright Registration in Spotlight 5




                             - 15 -
and Ghost Rider in February 2007.    He then assigned the

rights to his company, Gary Friedrich Enterprises, LLC.

B.   Proceedings Below

         On April 4, 2007, plaintiffs filed a complaint in

the Southern District of Illinois against the current

owners of Marvel and their licensees, alleging copyright

infringement and various state law claims.     The action was

transferred to the Southern District of New York.     The

district court (Jones, J.) dismissed plaintiffs' state law

claims because they were either preempted by the Copyright

Act or failed to state a claim for relief.     See generally

Gary Friedrich Enters., LLC v. Marvel Enters., Inc., 713 F.

Supp. 2d 215 (S.D.N.Y. 2010).    The district court (Forrest,

J.) thereafter denied Friedrich's motion for

reconsideration, which sought to reinstate his state law

accounting claim under federal law. 7

         On May 17, 2010, Marvel and the related defendants

filed their answer, asserting that Ghost Rider was a "work-

     7
          Friedrich argues on appeal that the district court
erred in dismissing his state law claims and denying the motion
for reconsideration. After an independent review of the record,
we affirm the dismissal of the state law claims for
substantially the reasons set out in the district court's
orders.


                            - 16 -
for-hire."   On December 15, 2010, they amended their answer

to include a compulsory counterclaim for copyright

infringement.   Plaintiffs also amended their complaint in

March 2011 to add additional licensee defendants.

         After discovery on the ownership issues, both

sides moved for summary judgment.     Plaintiffs argued that

Friedrich was the sole author, or at least a joint author,

as a matter of law.   Defendants argued primarily that

Friedrich's ownership claim was barred by the statute of

limitations, but alternatively that he had assigned his

renewal rights to Marvel in the Agreement.     The district

court concluded that genuine disputes of material fact

surrounded the authorship of the work, but it nonetheless

granted Marvel's motion and denied Friedrich's.      See

generally Gary Friedrich Enters., LLC v. Marvel Enters.,

Inc., 837 F. Supp. 2d 337 (S.D.N.Y. 2011).     The court

reasoned that even if Friedrich were the sole author, by

executing the Agreement, he had conveyed all his remaining

rights in the work to Marvel "forever."     See id. at 344-45. 8



    8
          The district court also noted that Friedrich was paid
for his work on Spotlight 5 with checks bearing legends


                             - 17 -
The district court reasoned that the term "forever" clearly

indicated the parties' intent to convey the renewal term to

Marvel.   See id. at 344-46 (citing P.C. Films Corp. v.

MGM/UA Home Video Inc., 138 F.3d 453, 457 (2d Cir. 1998)).

          After the court issued its order, the parties

stipulated that Friedrich realized $17,000 in profits from

exploiting the Ghost Rider copyright.     Defendants also

agreed to voluntarily dismiss their trademark counterclaims

without prejudice, pending this appeal.     The district court

then entered final judgment dismissing all outstanding

claims, awarding damages to Marvel for Friedrich's

copyright infringement, and enjoining Friedrich from using

the Ghost Rider copyright.   This appeal followed.

                          DISCUSSION

          On appeal, Friedrich argues that the district

court erred in granting Marvel's motion for summary

judgment because the Agreement did not convey the renewal


assigning, in general terms, all of his rights to Marvel. See
Gary Friedrich Enters., LLC v. Marvel Enters., Inc., 837 F.
Supp. 2d 337, 343-44 (S.D.N.Y. 2011). But the record does not
reveal the exact language of these check legends and Marvel
concedes that only the Agreement contains language that could
have even arguably conveyed Friedrich's renewal rights.



                             - 18 -
rights in the 1972 Ghost Rider copyright.    While Marvel

argues that we may affirm on that basis, it primarily

argues that we should affirm on the alternative ground that

Friedrich's ownership claim is barred by the Copyright

Act's three-year statute of limitations.    Finally,

Friedrich asks us to reverse the district court's denial of

his cross-motion for summary judgment on the issue of

authorship, leaving only the issue of damages on remand .

          We address each of the three arguments in turn.

A.   Renewal Rights

          We review de novo both the grant of summary

judgment and the district court's interpretation of the

Agreement.   See Ment Bros. Iron Works Co. v. Interstate

Fire & Cas. Co., 702 F.3d 118, 120-21 (2d Cir. 2012);

Mullins v. City of New York, 653 F.3d 104, 113 (2d Cir.

2011).   In reviewing a grant of summary judgment, we must

construe the evidence in the light most favorable to the

non-moving party and draw all reasonable inferences in its

favor.   See Mullins, 653 F.3d at 113.




                            - 19 -
    1.    Applicable Law

          For artistic works still in their initial term of

copyright protection on January 1, 1978, the Copyright Act

establishes two terms of protection:   an initial term of

twenty-eight years from "the date [the copyright] was

originally secured" and a renewal term of sixty-seven

years.   17 U.S.C. § 304(a)(1)(A), (a)(1)(C).   The renewal

term of a copyright is "not merely an extension of the

original copyright term but a 'new estate . . . clear of

all rights, interests or licenses granted under the

original copyright.'"   P.C. Films Corp., 138 F.3d at 456-57

(quoting G. Ricordi & Co. v. Paramount Pictures, Inc. , 189

F.2d 469, 471 (2d Cir. 1951)).   Its purpose is "to 'provide

authors a second opportunity to obtain remuneration for

their works'" and "'to renegotiate the terms of the grant

once the value of the work has been tested.'"    Id. at 457

(alteration omitted) (quoting Stewart v. Abend, 495 U.S.

207, 217, 218-19 (1990)).

          An author may assign his renewal rights during the

copyright's initial term, but "there is a strong

presumption against the conveyance of renewal rights."


                            - 20 -
Corcovado Music Corp. v. Hollis Music, Inc., 981 F.2d 679,

684 (2d Cir. 1993).    This presumption may be rebutted by an

express assignment of "renewals of copyright" or

"extensions of copyright," or by "general words of

assignment," such as "forever," "hereafter," or

"perpetual," if the parties' clear intent was to convey

renewal rights.    P.C. Films Corp., 138 F.3d at 457 (quoting

Corcovado Music Corp., 981 F.2d at 684-85; Siegel v. Nat'l

Periodical Publ'ns., Inc., 508 F.2d 909, 913 (2d Cir.

1974)) (internal quotation marks omitted).     In Siegel, we

explained that words like "forever" may be indicative of an

intent to convey renewal rights, but this "intent is to be

determined by the trier of the facts."     Siegel, 508 F.2d at

913. 9   In P.C. Films Corp., we affirmed the district court's

conclusion, reached after a bench trial, that the term

"perpetual" indicated a clear intent to convey renewal

rights.    138 F.3d at 454.   There, the parties had agreed to

     9
          This is not to suggest that summary judgment may never
be granted when a contract contains only general words of
assignment. Rather, it means that general phrases like
"forever" are merely some evidence of the parties' intent to
convey renewal rights. As always, summary judgment should be
granted if the record as a whole demonstrates there is no
genuine dispute regarding the parties' intent. See Fed. R. Civ.
P. 56(a).


                              - 21 -
use the term "perpetual" after "months of negotiations

conducted by sophisticated and expert parties, each

represented by counsel."   Id. at 455.   Furthermore, there

was undisputed testimony that the assignee would not have

entered the agreement "for less than a perpetual term and

that, in his understanding, the term 'perpetual' . . . was

not coterminous with the initial copyright term."     Id. at

457.

         We construe the Agreement according to state law

principles of contract interpretation, even though the

subject matter of the Agreement concerns issues of federal

copyright law.   See Kennedy v. Nat'l Juvenile Detention

Ass'n, 187 F.3d 690, 694 (7th Cir. 1999); P.C. Films Corp.

v. Turner Entm't Co., 954 F. Supp. 711, 714 n.6 (S.D.N.Y.

1997), aff'd sub nom. P.C. Films Corp. v. MGM/UA Home Video

Inc., 138 F.3d 453 (2d Cir. 1998); 1 Melville B. Nimmer &

David Nimmer, Nimmer on Copyright § 1.01[B][3][a] (rev. ed.

Supp. 2013) ("[T]he vast bulk of copyright contractual

issues must be resolved under state law, given the silence

of the Copyright Act in addressing such issues as . . . how

to construe ambiguous contractual language . . . .").


                            - 22 -
Because the Agreement was made entirely in New York and

performance was complete upon execution, New York law

governs its construction.    See Brink's Ltd. v. S. African

Airways, 93 F.3d 1022, 1030-31 (2d Cir. 1996); P. S. & E.,

Inc. v. Selastomer Detroit, Inc., 470 F.2d 125, 127 (7th

Cir. 1972). 10

          "When interpreting a contract [under New York

law], the 'intention of the parties should control, and the

best evidence of intent is the contract itself.'"      Cont'l

Ins. Co. v. Atl. Cas. Ins. Co., 603 F.3d 169, 180 (2d Cir.

2010) (alterations omitted) (quoting Hatalmud v. Spellings,

505 F.3d 139, 146 (2d Cir. 2007)).    At the outset, the

court must determine whether the language the parties have

chosen is ambiguous, see Lockheed Martin Corp. v. Retail

Holdings, N.V., 639 F.3d 63, 69 (2d Cir. 2011), after

giving all "words and phrases . . . their plain meaning,"

     10
          While this case was originally filed in the Southern
District of Illinois, we conclude that New York law would govern
the contract whether we applied Illinois's or New York's choice-
of-law rules. See Van Dusen v. Barrack, 376 U.S. 612, 639
(1964) (explaining that federal court sitting in diversity must
apply choice-of-law rules of state where action was originally
filed, even after a transfer for improper venue); see also
Ferens v. John Deere Co., 494 U.S. 516, 531 (1990) (holding that
"transferor law should apply regardless of who makes the
§ 1404(a) motion").


                             - 23 -
Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 99 (2d

Cir. 2012) (quotation omitted).       Furthermore, we do not

consider particular phrases in isolation, but rather

interpret them in light of the parties' intent as

manifested by the contract as a whole.       See JA Apparel

Corp. v. Abboud, 568 F.3d 390, 397 (2d Cir. 2009).       The

language is unambiguous only if it "has 'a definite and

precise meaning, unattended by danger of misconception in

the purport of the contract itself, and concerning which

there is no reasonable basis for a difference of opinion.'"

John Hancock Mut. Life Ins. Co. v. Amerford Int'l Corp. , 22

F.3d 458, 461 (2d Cir. 1994) (alteration omitted) (quoting

Hunt Ltd. v. Lifschultz Fast Freight, Inc., 889 F.2d 1274,

1277 (2d Cir. 1989)).   But if the terms "suggest more than

one meaning when viewed objectively by a reasonably

intelligent person who has examined the context of the

entire integrated agreement," then the agreement is

ambiguous and extrinsic evidence may be considered to

determine the parties' intent.    Law Debenture Trust Co. of

N.Y. v. Maverick Tube Corp., 595 F.3d 458, 466 (2d Cir.

2010) (quotation omitted).


                             - 24 -
    2.   Application

         Applying the "strong presumption against the

conveyance of renewal rights," Corcovado Music Corp., 981

F.2d at 684, we conclude that the district court erred in

holding as a matter of law that Friedrich had assigned his

renewal rights to Marvel by signing the Agreement.    We

reach this conclusion for the following reasons.

         a.   The Plain Language

         The Agreement is ambiguous on its face.     First,

the critical sentence defining the "Work" covered by the

Agreement is ungrammatical and awkwardly phrased:

              In consideration of MARVEL's
              commissioning and ordering from
              SUPPLIER written material or art
              work and paying therefor, SUPPLIER
              acknowledges, agrees and confirms
              that any and all work, writing, art
              work material or services (the
              "Work") which have been or are in
              the future created, prepared or
              performed by SUPPLIER for the Marvel
              Comics Group have been and will be
              specially ordered or commissioned
              for use as a contribution to a
              collective work and that as such
              Work was and is expressly agreed to
              be considered a work made for hire.




                           - 25 -
This opaque cluster of clauses is simply not clear and

parsing through its dense provisions does little to

elucidate its meaning.

             Second, the language is ambiguous as to whether it

covered a work published six years earlier.     The

introductory recitals indicate that the "SUPPLIER wishes to

have MARVEL order or commission" work and that "MARVEL only

orders or commissions such . . . work on an employee-for-

hire basis."     There is no explicit acknowledgement that the

generic "SUPPLIER" ever performed work for Marvel

previously, and certainly no specific mention of the Ghost

Rider works.     Marvel attempts to extract the phrase "all

work . . . which have [sic] been . . . created, prepared or

performed by SUPPLIER for the Marvel Comics Group" from the

dense sentence quoted above, but the entire agreement

suggests that this was a forward-looking contract only

intended to cover work submitted after the Agreement was

signed. 11    Read in this context, work that "have [sic] been

. . . created" -- to the extent the phrase has a
     11
          Indeed, after reading the Agreement for the first time
during a deposition, a Marvel representative concluded that the
form contract appeared to only cover work created after the 1976
Act.


                              - 26 -
discernible meaning -- may refer to work that was in-

progress when the Agreement was executed, even though

Marvel may have commissioned that work, and the freelance

artist may have begun working on it, before the Agreement

was formally reduced to writing.     See, e.g., Agreement

("MARVEL has informed SUPPLIER that MARVEL only orders

. . . work on an employee-for-hire basis. . . .     SUPPLIER

acknowledges, agrees and confirms that any and all work

. . . have [sic] been and will be specially ordered or

commissioned . . . [as] a work made for hire. ").

         Third, the language is ambiguous as to whether it

conveys renewal rights.   The contract contains no explicit

reference to renewal rights and most of the language merely

tracks the 1976 Act's definition of "work made for hire."

See 17 U.S.C. § 101 (defining term as "a work specially

ordered or commissioned for use as a contribution to a

collective work . . . if the parties expressly agree in a

written instrument signed by them").    If the contract only

covers "work made for hire," Marvel would be the statutory

author, see id. § 201(b); Cmty. for Creative Non-Violence

v. Reid, 490 U.S. 730, 743-44 (1989) (citing 1909 Copyright


                            - 27 -
Act § 62, 17 U.S.C. § 26 (repealed 1976)), and the

"SUPPLIER" would not have any renewal rights that could be

assigned to Marvel.

          Finally, Marvel relies heavily on the provision

"grant[ing] to MARVEL forever all rights of any kind and

nature in and to the Work."     Cf. Siegel, 508 F.2d at 913-

14.   In context, however, for the reasons discussed above,

it is not clear whether this broad language applies to work

performed by Friedrich some six years earlier.     The

broadness of the language would be of no help to Marvel if

the Agreement were intended to cover only future work.

Moreover, that sentence goes on to provide that "Marvel is

the sole and exclusive copyright proprietor thereof having

all rights of ownership therein," which again suggests

Marvel is the statutory author by virtue of the fact that

the work was "made for hire."     Thus, the Agreement could

reasonably be construed as a form work -for-hire contract

having nothing to do with renewal rights.     According ly, the

language by itself fails to overcome the "strong

presumption against the conveyance of renewal rights ."

Corcovado Music Corp., 981 F.2d at 684.


                              - 28 -
         b.   Extrinsic Evidence

         Because the Agreement is reasonably susceptible of

more than one meaning, it is ambiguous and we next look to

extrinsic evidence in the record to determine whether there

is a genuine dispute regarding the parties' intent at the

time of the Agreement.   See Diesel Props S.r.l. v.

Greystone Bus. Credit II LLC, 631 F.3d 42, 51 (2d Cir.

2011).

         Here, the record demonstrates that Cadence

extended this same one-page, forward-looking form contract

to all its freelance artists to ensure that commissioned

work would be deemed a "work made for hire" under the new

1976 Copyright Act.   It did so shortly after the 1976 Act

took effect on January 1, 1978.      See 17 U.S.C. § 101; see

also Copyright Act of 1976 § 102, Pub. L. No. 94-553, 90

Stat. 2541 (codified at note preceding 17 U.S.C.) (noting

effective date of 1976 Act was January 1, 1978); Martha

Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of

Contemporary Dance, Inc., 380 F.3d 624, 633-34 (2d Cir.

2004) (explaining that 1976 Act only governs whether a work

"created on or after January 1, 1978" is a work-for-hire).


                            - 29 -
When Friedrich signed the Agreement, he was doing other

freelance work for Marvel and he believed the Agreement

would only cover future work because that was what Cadence

told him at the time.   He was not paid anything separately

for signing the Agreement.    Moreover, Spotlight 5 had been

published six years earlier by a different corporate entity

(Magazine Mgmt.) and had grown so popular that Marvel had

already reprinted it once and had launched a separate Ghost

Rider comic book series.     Given that context, it is

doubtful the parties intended to convey rights in the

valuable Ghost Rider copyright without explicitly

referencing it.   It is more likely that the Agreement only

covered ongoing or future work.        Hence, there is a genuine

dispute regarding the parties' intent for this form

contract to cover Ghost Rider.

         Even if the parties intended the definition of

"Work" to extend to Ghost Rider, that alone would not mean

that they intended the Agreement to convey Friedrich's

remaining renewal rights in that work.        First, the

Agreement appears to create an "employee for hire"

relationship, but the Agreement could not render Ghost


                              - 30 -
Rider a "work made for hire" ex post facto, even if the

extrinsic evidence shows the parties had the intent to do

so.   The 1909 Act governs whether works created and

published before January 1, 1978 are "works made for hire,"

see Martha Graham Sch., 380 F.3d at 633-34, and that Act

requires us to look to agency law and "the actual

relationship between the parties, rather than the language

of their agreements," in determining the authorship of the

work, Marvel Characters, Inc. v. Simon, 310 F.3d 280, 291-

92 (2d Cir. 2002). 12   Thus, regardless of the parties'

intent in 1978, the evidence must prove Ghost Rider was

actually a "work made for hire" at the time of its




      12
          Marvel Characters, Inc. v. Simon, 310 F.3d 280 (2d
Cir. 2002), is instructive. There, an artist had sued Marvel,
alleging he created the comic book character Captain America and
therefore owned the renewal copyright in that work. Id. at 283.
To settle the action, the artist agreed to assign the renewal
rights to Marvel and stipulated that Captain America was a "work
for hire." Id. at 283-84. In 1999, the artist attempted to
exercise his statutory right to terminate the assignment of
renewal rights. Id. at 284 (citing 17 U.S.C. § 304(c)).
Because the work was subject to the 1909 Act, we held that "an
agreement made subsequent to a work's creation which
retroactively deems it a 'work for hire' constitutes an
'agreement to the contrary' under § 304(c)(5) of the 1976 Act."
Id. at 292. Thus, the settlement agreement did not preclude the
artist from proving that he actually was the author and had the
statutory right to terminate the assignment. Id. at 292-93.


                             - 31 -
creation.    But the circumstances surrounding the creation

of the work are genuinely in dispute.

            Second, there is little extrinsic evidence to

suggest that the parties actually intended to assign

anything other than an initial term of copyright and much

evidence to suggest that they did not.    See P.C. Films

Corp., 138 F.3d at 457 ("'[G]eneral words of assignment can

include renewal rights if the parties had so intended.'"

(emphasis added) (quoting Siegel, 508 F.2d at 913)).

Friedrich was unrepresented by counsel, was told that the

Agreement only covered future work, and did not learn about

the concept of renewal rights until 2005.    There was no

discussion about renewal rights when he signed the

Agreement in 1978.    A jury could reasonably conclude that

the parties never even considered renewal rights when they

made this contract.    Accordingly, the district court erred

in granting summary judgment based on the Agreement.

B.   Timeliness of Ownership Claims

            Because Marvel asserts that there is an

alternative ground for affirming the district court's

judgment, we next consider its argument that Friedrich's


                             - 32 -
claim is barred by the statute of limitations.    We may

affirm the district court's order granting summary judgment

"on any ground supported by the record, even if it is not

one on which the district court relied."    McElwee v. Cnty.

of Orange, 700 F.3d 635, 640 (2d Cir. 2012).

    1.    Applicable Law

          Under the Copyright Act, all civil actions,

including claims of ownership, must be commenced "within

three years after the claim accrued."    17 U.S.C § 507(b);

see Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011).      "An

ownership claim accrues only once, when 'a reasonably

diligent plaintiff would have been put on inquiry as to the

existence of a right.'"    Kwan, 634 F.3d at 228 (quoting

Stone v. Williams, 970 F.2d 1043, 1048 (2d Cir. 1992)).       If

"the ownership claim is time-barred, and ownership is the

dispositive issue, any attendant infringement claims must

fail."   Id. at 230.

          Although an alleged author is aware of his claim

to ownership of the work "from the moment of its creation,"

Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996), the author

does not need to bring suit until there has been an


                             - 33 -
"express repudiation" of that claim, see Zuill v. Shanahan,

80 F.3d 1366, 1370-71 (9th Cir. 1996).   "[A]ny number of

events can trigger the accrual of an ownership claim,

including '[a]n express assertion of sole authorship or

ownership.'"   Kwan, 634 F.3d at 228 (quoting Netzer v.

Continuity Graphic Assocs., Inc., 963 F. Supp. 1308, 1315

(S.D.N.Y. 1997)); see also Zuill, 80 F.3d at 1369

("[C]laims of co-ownership, as distinct from claims of

infringement, accrue when plain and express repudiation of

co-ownership is communicated to the claimant, and are

barred three years from the time of repudiation.").     For

example, a claim can accrue:   when a book is published

without the alleged co-author's name on it, see Kwan, 634

F.3d at 229; when alleged co-authors are presented with a

contract identifying the defendant as the "sole owner and

copyright holder," Zuill, 80 F.3d at 1368; see also Gaiman

v. McFarlane, 360 F.3d 644, 652 (7th Cir. 2004); or when

alleged co-owners learn they are entitled to royalties that




                            - 34 -
they are not receiving, see Merchant, 92 F.3d at 53, 56;

Stone, 970 F.2d at 1048. 13

    2.   Application

         Marvel is not entitled to summary judgment on its

statute of limitations defense.        Friedrich filed his

complaint on April 4, 2007 and thus Marvel had to have

repudiated Friedrich's claim to ownership of the renewal

rights prior to April 4, 2004 for his claim to be untimely.

We conclude the district court could n ot have granted

summary judgment on this basis because there are genuine

disputes of fact regarding whether and , if so, when Marvel:

(a) publicly repudiated Friedrich's claim; (b) privately

repudiated Friedrich's claim in its communications with

him; and (c) implicitly repudiated Friedrich's claim by



    13
          Friedrich argues that the statute of limitations
merely restricts his recovery to damages suffered in the three
years before filing. In Stone v. Williams, 970 F.2d 1043 (2d
Cir. 1992), we permitted the illegitimate heir of a famous
singer to seek royalties for the three years prior to filing
even though she was charged with knowledge of her ownership
claim well before that. See id. at 1051. We have subsequently
made clear, however, that a stale ownership claim bars recovery
for all subsequent infringement claims. See Kwan v. Schlein,
634 F.3d 224, 228 (2d Cir. 2011). Stone represents a narrow
exception in those rare situations "where uncertainty
surround[s] the relative's status as a member of the author's
family." Merchant v. Levy, 92 F.3d 51, 56 (2d Cir. 1996).


                              - 35 -
conspicuously exploiting the copyright without paying

royalties.

         a.     Public Repudiation

         First, there is a genuine dispute whether Marvel

publicly repudiated Friedrich's claim.       There is evidence

that, over the years, Marvel repeatedly and publicly

recognized that Friedrich created the work.       Marvel

publicly credited Friedrich with "conceiv[ing]" Spotlight 5

each time it reprinted the original comic -- including as

late as 2005.    When the comic was originally published in

1972, Marvel explained in a contemporaneous publication

that Friedrich had "dreamed the whole thing up."         Moreover,

Marvel did not register a copyright in Spotlight 5 or Ghost

Rider before Friedrich filed this action, even though it

had registered nearly all of its other characters and

several later Ghost Rider stories.

         Marvel argues that the copyright notice on

Spotlight 5 declared that Marvel was the owner and publicly

repudiated Friedrich's claim.    But in 1972, the notice

would have only indicated that Marvel held the rights to

the initial term of copyright.       It would not have


                             - 36 -
conclusively demonstrated that Marvel was the author or

otherwise had the right to register the renewal term. 14

See, e.g., P.C. Films Corp., 138 F.3d at 456 (explaining

that agreement permitted alleged assignees to "register[]

the renewal copyright in the[ir] names . . . as co -

claimants [just] as [their predecessors] had done for the

original copyright registration").    At a minimum, there is

a genuine dispute regarding whether this notice publicly

repudiated Friedrich's claim of authorship, and thus his

claim to ownership of the renewal rights.

         b.   Private Repudiation

         Second, the record is unclear as to whether Marvel

privately repudiated Friedrich's claim in its

communications with Friedrich before April 4, 2004.

Although Marvel contends that it told Friedrich that it

    14
          Under the 1909 Act, copyright protection was not
renewed automatically. See 3 Nimmer on Copyright § 9.05[A][1].
Only certain parties could file for renewal and formal renewal
was an "absolute condition" to continued copyright protection.
Id. § 9.05[A][1], [D][1][a]. While subsequent amendments made
it possible for the renewal rights in works published between
1964 and 1977 to vest without formal registration, see Copyright
Renewal Act of 1992, Pub. L. No. 102-307, 106 Stat. 264; 3
Nimmer on Copyright § 9.05[A][1]-[2], this historical fact
indicates that the name on the original 1972 copyright notice
was not necessarily a public repudiation of Friedrich's claim to
ownership of the renewal copyright.


                             - 37 -
considered Ghost Rider to be a "work made for hire" either

at the time of the comic book's creation or at the time he

executed the Agreement in 1978, the circumstances

surrounding those events are in dispute.      Only Marvel's

letter dated April 16, 2004 clearly communicates that

position to Friedrich.   Because Friedrich filed his

complaint less than three years later, his ownership claim

would be timely if that was the first time Marvel privately

repudiated his ownership claim.       Accordingly, there is a

genuine dispute as to when Marvel first told Friedrich that

it intended to take sole credit for Ghost Rider.

         c.   Implied Repudiation

         Finally, there is a genuine dispute as to whether

Marvel's exploitation of the Ghost Rider copyright during

the renewal term, 15 without paying royalties, implicitly

repudiated Friedrich's claim to ownership.       In Merchant v.

Levy, 92 F.3d 51 (2d Cir. 1996), and Stone v. Williams, 970

F.2d 1043 (2d Cir. 1992), the alleged co-owners were


    15
          Marvel's extensive exploitation of Ghost Rider during
the initial term is irrelevant, as it would be merely consistent
with Friedrich's claims that he is the author and assigned only
the initial copyright term to Marvel.



                             - 38 -
charged with notice of their ownership claim once they knew

they were entitled to receive royalties, but the works in

both those cases were hit songs regularly played on the

radio.   See Merchant, 92 F.3d at 52-53, 56 ("Why Do Fools

Fall in Love" by Frankie Lymon and the Teenagers); 16 Stone,

970 F.2d at 1046, 1048 (songs of Hank Williams).      In

contrast, Marvel used the Ghost Rider copyright sparingly

and in non-obvious ways between 2001 and 2004.      Cf. Zuill,

80 F.3d at 1370 (analogizing statute of limitations for

ownership claims to doctrine of adverse possession, which

requires an "express or implicit ouster" to put the owner

on notice); 3 Am. Jur. 2d Adverse Possession § 62 (2d ed.

supp. Feb. 2013) (explaining that "the possession of the

adverse claimant must be open and notorious").      During the

renewal period but before 2004, Marvel merely:      published

six issues of a short-lived Ghost Rider comic book series

from August 2001 to January 2002; advertised a single Ghost

Rider toy in each of its 2003 and 2004 toy catalogs; and

used Ghost Rider for a cameo appearance in a video game


    16
          In Merchant, the jury decided when the alleged co-
owners should have been charged with knowledge of their claim.
See Merchant, 92 F.3d at 56.


                             - 39 -
entitled Spider-Man.    There is a genuine dispute as to

whether a reasonably diligent person would have been put on

notice by this activity.

           Marvel points out that its agreement to license a

Ghost Rider movie had been highly publicized since 2000 and

argues that this implicitly repudiated Friedrich's

ownership of the renewal copyright.     We conclude that there

are genuine disputes of fact regarding whether these news

reports repudiated Friedrich's claim.

           First, it is unclear whether this conduct even

occurred during the renewal term.     Because the copyright

appears to have been first secured in 1972, the renewal

term would not have vested in Friedrich until January 1,

2001.    See 17 U.S.C. § 304(a)(2)(A)(i); 3 Nimmer on

Copyright § 9.05[C][2] (explaining that the initial term

for a work first published on March 12, 1969 would end

December 31, 1997 -- at the end of the twenty-eighth

year -- and the renewal term would vest on January 1,

1998).    Marvel entered the license agreement on May 15,

2000, before the initial term expired.     Therefore, news of




                             - 40 -
that agreement would not necessarily have repudiated

Friedrich's ownership of the renewal term.

         Second, it was not clear that Marvel would refuse

to pay royalties to Friedrich when the movie was released.

According to Merchant and Stone, an ownership claim is

triggered by knowledge of an entitlement to royalties that

are not being paid, rather than by mere knowledge of the

exploitation.   See Merchant, 92 F.3d at 53, 56; Stone, 970

F.2d at 1048.   Of course, in many cases, these two will go

hand-in-hand.   For example, a co-owner is aware of his

claim of co-ownership from the moment the work is created,

see Merchant, 92 F.3d at 56, and thus learning that another

joint author is exploiting the work is sufficient notice

that royalties are due.   Here, however, Friedrich alleges

primarily that he is sole author and alternatively that he

is a joint author.

         As to his claim of sole authorship, Friedrich

would not have a right to royalties with respect to the

movie, but a claim for damages.      But as explained above, it

is not clear that entering the agreement infringed

Friedrich's ownership rights as it may have occurred during


                            - 41 -
the initial term.   With respect to the alternative co-

authorship claim, it is unclear whether the agreement

entitled Friedrich to any royalties before the movie was

released and began generating profits in 2007.      Moreover,

there is evidence that Marvel did pay Friedrich royalties

when it reprinted Spotlight 5 in 2005, suggesting that

Marvel also might pay him royalties when the movie was

released.   Hence, a jury could find that a reasonably

diligent person would not have known that Marvel was

exploiting Ghost Rider, without paying royalties, during

the renewal term but before April 4, 2004.     Because there

are genuine disputes regarding whether Friedrich should

have known about Marvel's repudiation of his claim of

ownership, his claim is not untimely as a matter of law. 17



    17
          We also reject Marvel's arguments that Friedrich is
barred by the doctrines of laches, see New Era Publ'ns Int'l,
ApS v. Henry Holt & Co., 873 F.2d 576, 584-85 (2d Cir. 1989),
and equitable estoppel, see Veltri v. Bldg. Serv. 32B-J Pension
Fund, 393 F.3d 318, 326 (2d Cir. 2004). Marvel has not suffered
any "prejudice," New Era Publ'ns, 873 F.2d at 584, or
"injustice," Veltri, 393 F.3d at 326, warranting the invocation
of these equitable remedies. The loss of evidence and the
deterioration of key witnesses' memories are the products of the
twenty-eight year initial copyright term and the parties' joint
failure to properly document the ownership of the Ghost Rider
copyright at the time of its creation. Furthermore, Marvel was
on notice of a competing claim to the Ghost Rider renewal


                             - 42 -
C.   Authorship and Work-for-Hire

           On appeal, Friedrich also asks us to review the

district court's decision to deny his cross-motion for

summary judgment on the issue of authorship.     Friedrich

contends that the record establishes as a matter of law

that he was the author, or at least a joi nt author, of the

Ghost Rider work.

           Because we have jurisdiction over the grant of

summary judgment, we have the discretion to review the

otherwise unappealable order denying Friedrich's cross-

motion for summary judgment.    See Barhold v. Rodriguez, 863

F.2d 233, 237 (2d Cir. 1988).    Although we have already

decided to vacate the judgment in favor of Marvel, we

exercise our discretion to review this portion of the

district court's order in the interests of judicial

economy.   See id.   As with the grant of summary judgment,

we review the district court's denial de novo, but this

time we construe the record in favor of Marvel, "the party




copyright since at least 2004 and chose to proceed with the
production and release of two Ghost Rider movies, including one
produced entirely after this lawsuit was filed.


                             - 43 -
against whom summary judgment is sought."     Mullins, 653

F.3d at 113 (quotation omitted).

    1.   Applicable Law

         The Copyright Act protects "original works of

authorship fixed in any tangible medium of expression ," but

not ideas.   17 U.S.C. § 102; see H.R. Rep. No. 94-1476, at

57 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5670

(indicating 1976 Act did not change "the basic dichotomy

between expression and idea" embodied in the 1909 Act) .

The author of a work owns the copyright in that work, 18

unless it was a "work made for hire," in which case "the

employer or other person for whom the work was prepared is

considered the author for purposes of this title."      17

U.S.C. § 201(a), (b); see also Cmty. for Creative Non-

Violence, 490 U.S. at 743-44 (citing 1909 Copyright Act

§ 62).

         Although the 1976 Act requires the parties to

execute an express agreement that a work is "made for


    18
          If the work is a "joint work," that is "a work
prepared by two or more authors with the intention that their
contributions be merged into inseparable or interdependent parts
of a unitary whole," then the authors are co-owners of the
copyright. 17 U.S.C. §§ 101, 201(a).


                             - 44 -
hire," see 17 U.S.C. § 101, works created prior to 1978 are

governed by the 1909 Copyright Act, Martha Graham Sch., 380

F.3d at 633-34.    That Act did not require an express

agreement; instead, "[t]he copyright belong[ed] to the

person at whose 'instance and expense' the work was

created."    Id. at 634-35.   "A work is made at the hiring

party's 'instance and expense' when the employer induces

the creation of the work and has the right to direct and

supervise the manner in which the work is carried out,"

even if that right is never exercised.     Id. at 635.

    2.      Application

            We agree with the district court that there are

genuine disputes of material fact that preclude granting

summary judgment on the issue of authorship.     While

Friedrich points to evidence that would demonstrate that he

was the sole author or a joint author of the work, Marvel

has presented evidence supporting the following

contradictory account of the creation of Ghost Rider:

            Marvel had published comic books starring a cowboy

named Ghost Rider since 1966.     In 1971, Friedrich was

working on an issue of Daredevil when he approached Thomas


                              - 45 -
with an idea, not a written proposal, for a motorcycle-

riding villain named Ghost Rider.    Thomas thought the

character was better suited as a superhero in his own comic

book and arranged a meeting with Lee.   Lee authorized the

comic book, deciding Ghost Rider's alter ego would be named

"Johnny Blaze," even though both Friedrich and Thomas

disliked that name.   Friedrich began writing Ghost Rider's

origin story only after this meeting.    Thomas and Ploog

scheduled a meeting to design the character, but Friedrich

failed to attend that meeting and did not provide any

instruction on what Ghost Rider should look like

beforehand.   Therefore, Ploog modeled the new character

after the original cowboy, incorporating Thomas's idea for

an Elvis-like leather jump suit and a skull head, and then

spontaneously drawing flames to frame the skull.    The rest

of the book was produced according to the "Marvel method,"

with Marvel retaining editorial control throughout and

paying all costs, including a page rate for Friedrich's

contributions as a freelance writer.

         When construed in Marvel's favor, the record

reveals that Friedrich had nothing more than an


                            - 46 -
uncopyrightable idea for a motorcycle-riding character when

he presented it to Marvel because he had not yet fixed the

idea into a tangible medium.    See 17 U.S.C. § 102(b).    A

jury could find that Marvel then "induce[d] the creation

of" the flaming-skulled superhero Ghost Rider and Spotlight

5, and had "the right to direct and supervise the manner in

which the work [was] carried out."    Martha Graham Sch., 380

F.3d at 635.    Under this version of the facts, Thomas, a

Marvel employee, was the one who decided that Ghost Rider

should be a superhero in his own comic book.    Lee, the head

of Marvel, commissioned the work by authorizing the comic's

production.    Ghost Rider's appearance and origin story

developed through the collaborative efforts of Friedrich,

Thomas, Lee, and Ploog, all of whom were paid by Marvel.

If accepted as true, a jury could easily conclude from

these facts that Ghost Rider was a "work made for hire" and

thus that Marvel was the sole statutory author.

Accordingly, we affirm the district court's denial of

Friedrich's motion for summary judgment.




                             - 47 -
                        CONCLUSION

         We conclude that the district court erred in

granting summary judgment because the Agreement is

ambiguous and there are genuine disputes of material fact

regarding the parties' intent to assign renewal rights in

that Agreement, the timeliness of Friedrich's ownership

claim, and the authorship of the work.   Accordingly, the

judgment is VACATED and the case is REMANDED for trial.




                           - 48 -